Cohalan, J.,
dissents and votes to reverse the order and deny class action certification, with the following memorandum: Where a governmental agency is involved as a defendant in an action it is presumed that if one plaintiff of many is successful against it, all the others similarly situated will qualify as the beneficiaries of the initial litigation on the theory of stare decisis (Baumes v Lavine, 38 NY2d 296; Matter of Jones v Berman, 37 NY2d 42; Matter of Rivera v Trimarco, 36 NY2d 747). To depart from this principle is to stultify the governmental process. [90 Misc 2d 871.]